Citation Nr: 1529171	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than August 1, 2012 for the payment of dependency and indemnity compensation (DIC) benefits for the Veteran's dependent stepchild, K.K.G.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  The appellant is the Veteran's surviving spouse and the mother of the Veteran's stepchild, K.K.G.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which awarded DIC benefits for K.K.G. as a minor child, effective August 1, 2012.

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2008 as a result of his service-connected non-Hodgkin's lymphoma.

2.  The appellant first notified the RO that K.K.G. was the dependent stepchild of the Veteran on April 4, 2008, and subsequently notified the RO of the dependency in July 2012. 

3.  Upon receiving the appellant's notifications, the RO did not request any additional information concerning the dependency.

4.  The RO granted additional compensation for the dependency of K.K.G. effective August 1, 2012 based on information concerning K.K.G. that was identical to that initially provided on April 4, 2008.



CONCLUSION OF LAW

The criteria for an effective date of March 1, 2008, but no earlier, for the award of DIC benefits for dependent stepchild K.K.G. have been met.  38 U.S.C.A. §§ 1310, 5101, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.5, 3.31, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim, as resolution of the claim is dependent upon interpretation of the applicable laws and regulations pertaining to effective date for additional compensation for a dependent child.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  See, too, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Moreover, the appellant is appealing the "downstream" issue of the effective date for the award of benefits arising from the grant of DIC compensation benefits for her minor child.  Accordingly, the VCAA notice obligations were fully satisfied once DIC benefits were granted.  Additionally, as concerning VA's duty to assist, because the decision turns on the date the claim for the benefit at issue was received and there is no material dispute as to when that occurred, and the appellant has not identified any records as relevant which have not been obtained, no further assistance to the appellant with the development of evidence is required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 C.F.R. § 3.159(d).

II.  Analysis

By way of background, the Veteran originally filed an Application for Compensation and/or Pension (VA Form 21-526) asserting his entitlement to service connection for non-Hodgkin's lymphoma and residuals in November 2005.  See November 2005 Application for Compensation and/or Pension at Item 16 (indicating that he had no dependent biological children, adopted children, or stepchildren).  See also February 2006 Declaration of Status of Dependents (VA Form 21-686c) (listing only his spouse, L.K.C., and indicating that the portion of the form pertaining to dependent children, including biological children, adopted children, and stepchildren, was not applicable to him).  In March 2006, the RO granted service connection for non-Hodgkin's lymphoma associated with herbicide exposure, and assigned and effective date of November 30, 2005, the date of receipt of his claim.  See also December 2006 Rating Decision (continuing the 100 percent rating following routine medical review examination).  An April 2006 letter notified the Veteran of this determination, and that his claim included "payments for one dependent, [his] wife, [L.K.C.]."  

The Veteran died in March, 2008.  In April 2008, the appellant, who, as noted, is the Veteran's surviving spouse, filed an Application for Dependency and Indemnity Compensation (VA Form 21-534).  In that application, the appellant identified K.K.G. as the Veteran's stepchild, and provided additional information including K.K.G.'s social security number, K.K.G.'s birth certificate, and the Veteran's 2007 income tax return listing K.K.G. as a dependent. 

A May 2008 rating decision granted service connection for the cause of the Veteran's death and also granted basic eligibility to Dependents' Educational Assistance (DEA) benefits.  A notification letter dated later that same month informed the appellant of the award and that she was being paid "as a surviving spouse with no dependents."  

In July 2012, the appellant submitted a Declaration of Status of Dependents (VA Form 21-686c) listing K.K.G. as a dependent stepchild of the Veteran and resubmitting additional information including K.K.G.'s social security number and birth certificate.  In a November 2012 letter, the Pension Management Center notified the appellant that her benefits had been adjusted to reflect the addition of K.K.G. as a minor child, affective August 1, 2012, the first day of the calendar month following the month in which VA received the appellant's Declaration of Status of Dependents.  See 38 C.F.R. § 3.31(a) (2014) (reflecting that payment of monetary benefits based on original, reopened, or increased awards of compensation or pension may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).

The appellant disagreed with the assigned effective date, arguing that the award should have been effective as of the initial grant of service connection in November 2005, or, at the latest, as of her April 2008 DIC application.  See December 2012 Statement in Support of Claim (VA Form 21-4138); September 2013 Substantive Appeal (VA Form 9).  Additionally, her representative asserted entitlement to an effective date of May 1, 2008, the first day of the calendar month following the month in which VA received the appellant's Application for Dependency and Indemnity Compensation, since this was the date on which VA first became aware of K.K.G.'s existence.  

In this regard, VA shall pay dependency and indemnity compensation (DIC) benefits to the surviving spouse, children, and parents of a Veteran who died on or as a result of active duty.  38 U.S.C.A. §§ 1301, 1310 (West 2014); 38 C.F.R. § 3.5 (2014).

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

However, when an application for DIC benefits is received within one year of the date of death, the effective date of an award of DIC shall be the first day of the month in which the death occurred; otherwise, the effective date of an award of DIC shall be the date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c).  

The actual payment of benefits based on an original or reopened claim begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a) (West 2014); 38 C.F.R. § 3.31 (2014).

Here, the appellant filed her initial Application for Dependency and Indemnity Compensation in April 2008, so well within one year of the date of the Veteran's death on March [redacted], 2008.  See 38 C.F.R. § 3.400(c)(4)(ii).  This application contained sufficient information to identify K.K.G. as the Veteran's stepchild and dependent, and, in fact, contained more detail than the subsequent July 2012 Declaration of Status of Dependents.  See 38 U.S.C.A. § 5101(c) (West 2014); 38 C.F.R. §§ 3.204; 3.205; 3.210 (2014).  Moreover, VA did not notify the appellant that her April 2008 application was incomplete or seek further information from her, which it was required to do if it considered her application insufficient as concerning an identified dependent child.  See 38 C.F.R. § 3.109.  Accordingly, given the Pension Management Center's acceptance of the July 2012 declaration that was essentially identical in content to the April 2008 application, and considering the lack of a request by the RO for further information following the April 2008 submission, the Board finds that the date of the appellant's claim for DIC benefits for K.K.G. is the initial date that the RO was notified of K.K.G.'s existence, April 4, 2008.  Therefore, because, as noted, the effective date of an award of DIC shall be the first day of the month in which the death occurred when an application for DIC benefits is received within one year of the date of death, the Board finds that the assignment of an effective date of March 1, 2008 is warranted, as it is the first day of the month in which the Veteran died.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c).

An effective date earlier than March 1, 2008 is unwarranted, however, as neither the initial Application for Compensation and/or Pension filed by the Veteran in November 2005, nor the updated Declaration of Status of Dependents filed by the Veteran in February 2006, contained any information concerning the existence of any minor dependents.  Rather, the Veteran specifically denied having dependent biological children, adopted children, or stepchildren in his November 2006 claim, and further indicated in February 2006 that the portion of the dependency form pertaining to dependent children, including biological children, adopted children, and stepchildren, was not applicable to him.  

Moreover, VA was not made aware of the existence of K.K.G. as the Veteran's stepchild / dependent until April 2008, as discussed.  See December 2012 Statement in Support of Claim and September 2013 Substantive Appeal (indicating that no notification of K.K.G.'s status was previously provided because the appellant was unaware of the scope of available VA benefits).  Because such notification did not occur within one year of either the April 2006 or the December 2006 notice of the rating actions of record, an effective date prior to March 1, 2008 is not available.  See 38 U.S.C.A. § 5110(f) and 38 C.F.R. § 3.401(b) (regarding effective dates for additional compensation or pension for dependents).  See also Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) (holding that there could be multiple rating decisions establishing entitlement to additional dependency compensation as long as the proof of dependents is submitted within one year of the notice of the rating action).

Accordingly, an effective date of March 1, 2008, but no earlier, is warranted for the award of DIC benefits for K.K.G. as a dependent child.


ORDER

An effective date of March 1, 2008, for additional compensation payable for a dependent child is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


